Exhibit 10.21
RSU (EXECUTIVE) TIME VESTING
                          , 20     
[Name of Recipient]
[Address]
Notice of Grant of Restricted Stock Units
Dear [Name]:
Congratulations! You have been granted a Restricted Stock Unit Award (the
“Award”) pursuant to the terms and conditions of the Verint Systems Inc. (the
“Company”) [Restricted Stock Unit Award Agreement (the “Agreement”). The details
of your Award are specified below and in the attached Agreement.]/[2002/2004]
Stock Incentive Compensation Plan[,as modified by the UK Sub Plan]1 (as the same
may be amended or supplemented from time to time, [including by any applicable
country supplements, the “Plan”) and the attached Restricted Stock Unit Award
Agreement (the “Agreement”). The details of your Award are specified below and
in the attached Agreement.] / [the “Plan” for [Number] restricted stock units as
outlined below.]

         
 
  Granted To:
ID#:   [Name]
[ID Number]
 
       
 
  Grant Date:   [Date]
 
       
 
  Units Granted:   [Number]
 
       
 
  Price Per Unit:   U.S.$0.00
 
       
 
  Vesting Schedule:   [Except as provided below, the]/[The] Restricted Stock
Units granted hereby shall vest on each of the following dates (each, a “Vesting
Date”):
 
       
 
      [enter dates and amounts, as appropriate]

 

      1   Applicable for UK Grantees only.

MASTER FORM RSU Agreement (Time Vesting)

 

 



--------------------------------------------------------------------------------



 



         
 
      [Notwithstanding the foregoing vesting schedule, if any of the following
events has not occurred on the applicable Vesting Date, the Restricted Stock
Units scheduled to vest on that date will not vest until the latest of such
events to occur (the latest event specified in clauses [(1)] [(2)] and [(3)]
below, the “Vesting Event”):
 
       
 
      [(1) the date the Company becomes current with its reporting obligations
under the Securities Exchange Act of 1934, as amended; and]
 
       
 
      [(2) the date on which the Company’s shares of common stock are listed on
one or more established stock exchanges or national market systems, including
without limitation The Nasdaq Global Market; and]
 
       
 
      [(3) the date Company has sufficient available capacity under one or more
of its existing equity plans or a new shareholder-approved equity incentive plan
for all equity awards granted on the date of this award which remain outstanding
at such time to vest in compliance with the Nasdaq restriction which provides
that only legacy Witness employees and new Company hires since May 25, 2007 may
receive awards under the Witness Systems, Inc. Amended & Restated Stock
Incentive Plan assumed by the Company in connection with the merger with
Witness.]
 
       
 
  Restrictions on
Re-Sale:   Regardless of the vesting of your Award, in no event shall you be
allowed to re-sell the shares underlying this grant of Restricted Stock Units
until the Company has an effective registration statement under the Securities
Act of 1933, as amended, relating to the shares desired to be sold.
 
       
 
  Termination Date:   Notwithstanding any other provision of this Notice or of
the related Restricted Stock Unit Award Agreement, if Restricted Stock Units
have not vested by the tenth anniversary of the Date of Grant, such Restricted
Stock Units shall be forfeited by Grantee as of such date.

MASTER FORM RSU Agreement (Time Vesting)

 

2



--------------------------------------------------------------------------------



 



         
 
      [In addition, any unvested Restricted Stock Units shall be cancelled if
your employment terminates prior to the vesting on such units as described
above.]

            Verint Systems Inc.
      By:           Name:           Title:      

By my signature below, I hereby acknowledge my receipt of this Award granted on
the date shown above, which has been issued to me under the terms and conditions
of [the Plan] [and the Agreement]. I further acknowledge receipt of a copy of
[the Plan,] [including the UK Sub Plan]2 the Agreement and a summary information
sheet. I agree that the Award is subject to all of the terms and conditions of
this Notice of Grant of Restricted Stock Units, [the Plan,] and the Agreement
[(including any equity plan referred to therein)].

                     
Signature:
          Date:        
 
                   

 

      2   Applicable to UK Grantees.

MASTER FORM RSU Agreement (Time Vesting)

 

3



--------------------------------------------------------------------------------



 



VERINT SYSTEMS INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (“Agreement”) governs the terms and
conditions of the Restricted Stock Unit Award (the “Award”) specified in the
Notice of Grant of Restricted Stock Units (the “Notice of Grant”) delivered
herewith entitling the person to whom the Notice of Grant is addressed
(“Grantee”) to receive from Verint Systems Inc. (the “Company”) the number of
restricted stock units indicated in the Notice of Grant (the “Restricted Stock
Units”). [Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Verint Systems Inc. [2002/2004] Stock Incentive
Compensation Plan [as modified by the UK Sub Plan]3 (as the same may be amended
or supplemented from time to time, including by any applicable country
supplements, collectively, the “Plan”)].

1   RESTRICTED STOCK UNITS; VESTING   1.1   Grant of Restricted Stock Units.  
(a)   The Award of the Restricted Stock Units is made subject to the terms and
conditions of [the Plan,] this Agreement [and the Notice of Grant]. If and when
the Restricted Stock Units vest in accordance with the terms of this Agreement
and the Notice of Grant without forfeiture, and upon the satisfaction of all
other applicable conditions as to the Restricted Stock Units, one share of
Common Stock of the Company shall be issuable to Grantee for each Restricted
Stock Unit that vests on such date (the “Shares”), which Shares, except as
otherwise provided herein or in the Notice of Grant, will be free of any
Company-imposed transfer restrictions. Any fractional Restricted Stock Unit
remaining after the Award is fully vested shall be discarded and shall not be
converted into a fractional Share.   (b)   As soon as administratively
practicable following the vesting of Restricted Stock Units in accordance with
the terms of this Agreement [(but in no event later than March 15th of the year
following the year in which such vesting occurs)], and subject to the
satisfaction of all other applicable conditions [and provisions hereunder],
including, but not limited to, the payment by Grantee of all applicable
withholding taxes, the Company shall issue the applicable Shares and, at its
option, (i) deliver or cause to be delivered to Grantee a certificate or
certificates for the applicable Shares or (ii) transfer or arrange to have
transferred the Shares to a brokerage account of Grantee designated by the
Company.

 

      3   Applicable for UK Grantees only.

MASTER FORM RSU Agreement (Time Vesting)

 

4



--------------------------------------------------------------------------------



 



(c)   [Subject to any other provision of this Agreement which would further
delay the delivery of such Shares, the Shares underlying any portion of this
Award which vests shall not be delivered to the Grantee until the earliest of
the following events: (i) the date Grantee’s employment with the Company (or a
Subsidiary or Affiliate) is terminated (by either party), (ii) the date the
Company has an effective registration statement under the Securities Act of
1933, as amended, covering the resale of such Shares, and (iii) the date that
the short-term deferral period under Section 409A of the Code expires with
respect to such vested Shares.]   (d)   Notwithstanding the foregoing, the
issuance of Shares upon the vesting of a Restricted Stock Unit shall be delayed
in the event the Company reasonably anticipates that the issuance of Shares
would constitute a violation of [U.S.] federal securities laws or other
applicable law [or Nasdaq rule]. If the issuance of the Shares is delayed by the
provisions of this paragraph, such issuance shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of [U.S.] federal securities laws or other applicable law [or Nasdaq
rule]. For purposes of this paragraph, the issuance of Shares that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not considered a violation of applicable law.   1.2  
Restrictions.   (a)   Grantee shall not have any right in, to or with respect to
any of the Shares (including any voting rights or rights with respect to
dividends paid on the Company’s Common Stock) issuable under the Award unless
and until the Award is settled by the issuance of such Shares to Grantee[,
whereupon the Grantee shall have all the rights of a shareholder with respect to
such Shares]4.   (b)   The Restricted Stock Units may not be transferred in any
manner other than by will or by the laws of descent and distribution. Any
attempt to dispose of Restricted Stock Units or any interest in the same in a
manner contrary to the restrictions set forth in this Agreement shall be void
and of no effect.   (c)   In no event shall Grantee be allowed to re-sell the
Shares underlying this grant of Restricted Stock Units until the Company has an
effective registration statement under the Securities Act of 1933, as amended,
relating to the shares desired to be sold.

 

      4   Not applicable to UK Grantees.

MASTER FORM RSU Agreement (Time Vesting)

 

5



--------------------------------------------------------------------------------



 



1.3   Vesting.

(a)   Subject to the provisions contained in this Paragraph 1.3 and in
Paragraphs 1.4 and 1.5, the applicable percentage of Restricted Stock Units
awarded hereunder (the “Vested Percentage”) shall be deemed vested and no longer
subject to forfeiture under Paragraph 1.4 on the [applicable vesting date
(“Vesting Date”) in accordance with the schedule set forth in the Notice of
Grant.]/[the later of:]

  (i)   [the applicable vesting date (“Vesting Date”) in accordance with the
schedule set forth in the Notice of Grant, and]     (ii)   [the date the Company
becomes current with its reporting obligations under the Securities Exchange Act
of 1934, as amended, and]     (iii)   [the date on which the Company’s Shares
are listed on one or more established stock exchanges or national market
systems, including without limitation The Nasdaq Global Market, and ]     (iv)  
[the date the Company has sufficient available capacity under one or more of its
existing equity plans or a new shareholder-approved equity incentive plan for
all equity awards granted on the date of this award which remain outstanding at
such time to vest in compliance with the Nasdaq restriction which provides that
only legacy Witness employees and new Company hires since May 25, 2007 may
receive awards under the Witness Systems, Inc. Amended & Restated Stock
Incentive Plan assumed by the Company in connection with the merger with
Witness]

[(the latest of the events described in clauses [(ii),] [(iii)] and [(iv)], the
“Vesting Event”).]
Vesting shall cease upon the date Grantee’s Continuous Service terminates for
any reason, unless otherwise determined by [the Board of Directors of the
Company (the “Board”) or] a committee thereof designated to administer the Award
(the “Committee”) in its sole discretion.

(b)   [Upon the occurrence of a Change in Control (other than a Hostile Change
in Control), the Committee may, in its sole discretion, elect to accelerate the
vesting of all unvested Restricted Stock Units. In the event of a Hostile Change
in Control, such accelerated vesting shall occur automatically upon the
occurrence of such Hostile Change in Control. At any time before a Change in
Control, the Committee may, without the consent of the Grantee (i) require the
entity effecting the Change in Control or a parent or subsidiary of such entity
to assume this Award or substitute an equivalent cash award therefor or
(ii) terminate and cancel all outstanding Restricted Stock Units upon the Change
in Control. In connection with any such termination and cancellation of
outstanding Restricted Stock Units upon a Change in Control, the Committee may,
in its discretion, cause the payment to the Grantee for each unvested Restricted
Stock Unit equal to the Fair Market Value of the Common Stock on the date of the
Change in Control. For the purposes of this Section, Restricted Stock Units
under this Award shall be considered assumed if, following the closing of the
Change in Control transaction, each Restricted Stock Unit confers the right to
receive cash in an amount equal to the consideration (if such consideration was
cash) or the fair market value of the consideration (if such consideration was
stock, other securities, or property) received in such transaction by holders of
Common Stock for each share of Common Stock held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock).]

MASTER FORM RSU Agreement (Time Vesting)

 

6



--------------------------------------------------------------------------------



 



1.4   Forfeiture.   (a)   If Grantee’s Continuous Service terminates for any
reason, all Restricted Stock Units which are then unvested shall [be forfeited
by Grantee as of the date of termination, unless otherwise determined by the
Committee in its sole discretion. In the event of any such forfeiture, all such
forfeited Restricted Stock Units shall become the property of the
Company.]/[unless otherwise determined by the Committee in its sole discretion
be cancelled and the Company shall thereupon have no further obligation
thereunder.] For the avoidance of doubt, Grantee acknowledges and agrees that he
or she has no expectation that any Restricted Stock Units will vest on the
termination of his or her Continuous Service for any reason and that he or she
will not be entitled to make a claim for any loss occasioned by such forfeiture
as part of any claim for breach of his or her employment or service contract or
otherwise.   (b)   A Grantee’s Continuous Service shall not be considered
interrupted in the case of any approved leave of absence. An approved leave of
absence shall include sick leave, military leave, or any other leave that is
required by statute or promised by contract, by Company policy, or by other
authorization of the Company. Any other leave of absence will be considered
unauthorized and Grantee’s Continuous Service will be considered terminated for
purposes of this Agreement at the start of such unauthorized leave.
Notwithstanding the foregoing, unless Grantee’s right to return from an
authorized leave is guaranteed by statute or by contract, if an approved leave
of absence exceeds six (6) months, Grantee’s Continuous Service shall be
considered terminated for purposes of this Agreement on the date such authorized
leave exceeds six (6) months in duration; provided, however, that the Committee
shall have discretion to waive the effect of the foregoing forfeiture provision
or lengthen the six month period before a forfeiture occurs to the extent
necessary to comply with applicable tax, labor, or other law or based on the
particular facts and circumstances of the leave in question.

(c)   Notwithstanding any other provision of the Notice of Grant or of this
Agreement, if Restricted Stock Units have not vested by the tenth anniversary of
the Date of Grant, such Restricted Stock Units shall be forfeited by Grantee as
of such date. In the event of any such forfeiture, all such forfeited Restricted
Stock Units shall become the property of the Company.

MASTER FORM RSU Agreement (Time Vesting)

 

7



--------------------------------------------------------------------------------



 



1.5   Tax; Withholding.   (a)   The [Committee]/[Company] shall determine the
amount of any withholding or other tax required by law to be withheld or paid by
the Company or its Subsidiary with respect to any income recognized by Grantee
with respect to the Restricted Stock Units or the [conversion thereof to
Shares.]/[issuance of Shares pursuant to the terms of the Restricted Stock
Units.]   (b)   Neither the Company nor any Subsidiary[, Affiliate]5 or agent
makes any representation or undertaking regarding the treatment of any tax [or
withholding] in connection with the grant or vesting of the Award or the
subsequent sale of Shares subject to the Award. The Company and its Subsidiaries
[and Affiliates]6 do not commit and are under no obligation to structure the
Award to reduce or eliminate Grantee’s tax liability.   (c)   Grantee shall be
required to meet any applicable tax withholding obligation, whether United
States federal, state, local or non-U.S., including any employment tax
obligations or social security obligations (the “Tax Withholding Obligation”),
[in accordance with the provisions of the Plan,] prior to any event in
connection with the Award (e.g., vesting, [delivery...etc.]) that the Company
determines may result in any Tax Withholding Obligation, and [subject to the
Plan,] the Company reserves the right to determine the method or methods by
which such Tax Withholding Obligations will be satisfied together with any
associated timing or other details required to effectuate such method or
methods.   (d)   If[, pursuant to the Plan, Grantee wishes]/[the Company allows,
the Grantee may, in order] to satisfy his or her minimum Tax Withholding
Obligation, in whole or in part, (i) [by providing]/[provide] the Company with
funds sufficient to enable the Company to pay such tax or (ii) [by requiring
(subject to Committee disapproval as provided in the Plan)]/[request] that the
Company retain or accept, or [by requesting]/[request] that the Company arrange
for the sale by Grantee of, shares of its stock sufficient in value (as
determined [under the Plan]/[by the Committee in its sole discretion]) to cover
the amount of such tax. Grantee will provide written notice of the same,
together with a wire transfer or certified check for such funds in the case of
clause (i) above, to the Company or its designee in accordance with the timing
and other terms of the Company’s notice of election procedures to be separately
provided to Grantee, prior to the applicable vesting date or other event in
connection with the Award that the Company has advised Grantee may result in a
Tax Withholding Obligation. [In addition, Grantee agrees, as a condition to its
acceptance of the Award, to satisfy any requirement of the Company or any
Subsidiary that, prior to vesting of all or any part of the Award, Grantee enter
into a joint election under section 431(1) of the UK Income Tax (Earnings and
Pensions) Act 2003, the effect of which is that the Shares issued on vesting
will be treated as if they were not restricted securities.

 

      5   Not applicable to UK Grantees.   6   Not applicable to UK Grantees.

MASTER FORM RSU Agreement (Time Vesting)

 

8



--------------------------------------------------------------------------------



 



(e)   Tax Withholding Obligations under this Agreement shall include, without
limitation:

  (i)   United Kingdom (UK) income tax; and     (ii)   UK primary class 1
(employee’s) national insurance contributions.]7

(f)   Grantee is ultimately liable and responsible for all taxes owed by Grantee
in connection with the Award, regardless of any action the Company or any of its
Subsidiaries[, Affiliates]8 or agents takes with respect to any tax withholding
obligations that arise in connection with the Award. Accordingly, Grantee agrees
to pay to the Company or its relevant Subsidiary [or Affiliate]9 as soon as
practicable, including through additional payroll withholding [(if permitted
under applicable law),] any amount of [required] tax withholding that is not
satisfied by any such action of the Company or its Subsidiary [or Affiliate]10.
  (g)   [The Committee shall be authorized, in its sole discretion, to establish
such rules and procedures relating to the use of shares of Common Stock to
satisfy tax withholding obligations as it deems necessary or appropriate to
facilitate and promote the conformity of Grantee’s transactions under [the Plan
and] this Agreement with Rule 16b-3 under the Securities Exchange Act of 1934,
as amended, if such rule is applicable to transactions by Grantee.]

 

      7   Applicable to UK Grantees only.   8   Not applicable to UK Grantees.  
9   Not applicable to UK Grantees.   10   Not applicable to UK Grantees.

MASTER FORM RSU Agreement (Time Vesting)

 

9



--------------------------------------------------------------------------------



 



2   [CERTAIN DEFINITIONS

Defined terms used herein and not otherwise defined in [the Plan or] the body of
this Agreement are defined in Appendix A hereto.]

3   REPRESENTATIONS OF GRANTEE

Grantee hereby represents to the Company that Grantee has read and fully
understands the provisions of [the Plan and] this Agreement, and Grantee
acknowledges that Grantee is relying solely on his or her own advisors with
respect to the tax consequences of this Award. Grantee acknowledges that this
Agreement has not been reviewed or approved by any regulatory authority in his
or her country of residence or otherwise.

4   NOTICES

All notices or communications under this Agreement shall be in writing,
addressed as follows:
To the Company:
Verint Systems Inc.
330 South Service Road
Melville, NY 11747-3201
U.S.A.
+(631) 962-9600 (phone)
+(631) 962-9623 (fax)
Attn: Chief Legal Officer

To Grantee:
[as set forth in the Notice of Grant (or if the Notice of Grant does not specify
or is provided electronically without a mailing address, as set forth in the
Company’s payroll records)]/[as set forth in the Company’s payroll records]
Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested) or (b) sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), and the actual date
of receipt shall determine the time at which notice was given. Grantee will
promptly notify the Company in writing upon any change in Grantee’s address.
MASTER FORM RSU Agreement (Time Vesting)

 

10



--------------------------------------------------------------------------------



 



5   ASSIGNMENT; BINDING AGREEMENT

This Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of Grantee and the assigns and successors of the Company, but
neither this Agreement nor any rights hereunder shall be assignable or otherwise
subject to hypothecation by Grantee.

6   ENTIRE AGREEMENT; AMENDMENT

This Agreement and the Notice of Grant represent the entire agreement of the
parties with respect to the subject matter hereof, except that the [Company
reserves the right, in its sole discretion, to make the Award and this Agreement
subject to the terms of an equity incentive plan of the Company so long as the
terms of such equity incentive plan do not contradict any of the provisions of
the Agreement or the Notice of Grant.]/[provisions of the Plan are incorporated
in this Agreement in their entirety.] [In the event of any conflict between the
provisions of this Agreement or the Notice of Grant and the Plan, the provisions
of the Plan shall control.] This Agreement or the Notice of Grant may be amended
by the Committee without the consent of Grantee except in the case of an
amendment adverse to Grantee, in which case Grantee’s consent shall be required.
[Notwithstanding the foregoing, however, the Committee shall have the power to
adopt regulations for carrying out this Agreement and to make changes in such
regulations, as it shall, from time to time, deem advisable. Any interpretation
by the Committee of the terms and provisions of this Agreement and the
administration thereof, and all action taken by the Committee, shall be final
and binding.]

7   GOVERNING LAW

[This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of New York other than the conflict
of laws provisions of such laws.]/[This Agreement shall be governed by the laws
of the state of New York, without giving effect to any principle of law that
would result in the application of the law of any other jurisdiction. Each party
to this Agreement hereby consents and submits himself, herself or itself to the
jurisdiction of the courts of the state of New York for the purposes of any
legal action or proceeding arising out of this Agreement. Nothing in this
Agreement shall affect the right of the Company to commence proceedings against
the Grantee in any other competent jurisdiction, or concurrently in more than
one jurisdiction, or to serve process, pleadings and other papers upon the
Grantee in any manner authorized by the laws of any such jurisdiction. The
Grantee irrevocably waives:
(a) any objection which it may have now or in the future to the laying of the
venue of any action, suit or proceeding in any court referred to in this
Section; and
(b) any claim that any such action, suit or proceeding has been brought in an
inconvenient forum.]

 

11



--------------------------------------------------------------------------------



 



8   SEVERABILITY

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

9   ONE-TIME GRANT; NO RIGHT TO CONTINUED SERVICE OR PARTICIPATION; EFFECT ON
OTHER PLANS

Grantee’s award of Restricted Stock Units is a voluntary, discretionary bonus
being made on a one-time basis and it does not constitute a commitment to make
any future awards. Neither this Agreement nor the Notice of Grant shall confer
upon Grantee any right with respect to continued service with the Company, a
Subsidiary [or Affiliate,]11 nor shall it interfere in any way with the right of
the Company, a Subsidiary [or Affiliate]12 to terminate Grantee’s Continuous
Service at any time. Payments received by Grantee pursuant to this Agreement and
the Notice of Grant shall not be [considered salary or other compensation for
purposes of any severance pay or similar allowance and shall not be]13 included
in the determination of benefits under any pension, group insurance[,
severance]14 or other benefit plan of the Company or any Subsidiaries [or
Affiliates]15 in which Grantee may be enrolled or for which Grantee may become
eligible, except as [otherwise required by law, as]16 may be provided under the
terms of such plans, or as determined by the Board of Directors of the Company.
 

      11   Not applicable to UK Grantees.   12   Not applicable to UK Grantees.
  13   Not applicable to UK Grantees.   14   Applicable to UK Grantees.   15  
Not applicable to UK Grantees.   16   Not applicable to UK Grantees.

MASTER FORM RSU Agreement (Time Vesting)

 

12



--------------------------------------------------------------------------------



 



10   NO STRICT CONSTRUCTION

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of [the
Plan,] this Agreement, the Notice of Grant or any rule or procedure established
by the Committee.

11   USE OF THE WORD “GRANTEE”

Wherever the word “Grantee” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators, or the person or persons to whom the Restricted
Stock Units may be transferred by will or the laws of descent and distribution,
the word “Grantee” shall be deemed to include such person or persons.

12   FURTHER ASSURANCES

Grantee agrees, upon demand of the Company or the Committee, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of this Agreement [and
the Plan].

13   AMENDMENT TO MEET THE REQUIREMENTS OF SECTION 409A ET AL

Grantee acknowledges that the Company, in the exercise of its sole discretion
and without the consent of Grantee, may amend or modify this Agreement in any
manner and delay the payment of any amounts payable pursuant to this Agreement
to the minimum extent necessary to meet the requirements of Section 409A of the
Code as amplified by any Internal Revenue Service or U.S. Treasury Department
regulations or guidance[, or any other applicable equivalent tax law, rule, or
regulation,] as the Company deems appropriate or advisable.

14   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

In the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to stockholders other
than a regular cash dividend, the Board shall make appropriate adjustment in the
number and kind of shares to which the Restricted Stock Units relate and any
other adjustments to the Award as it determines appropriate. No fractional
Restricted Stock Units shall be awarded pursuant to such an adjustment.
MASTER FORM RSU Agreement (Time Vesting)

 

13



--------------------------------------------------------------------------------



 



15   CONSENT TO TRANSFER PERSONAL DATA

[By accepting this award of Restricted Stock Units, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this paragraph. Grantee is not obliged to consent
to such collection, use, processing and transfer of personal data. However,
failure to provide the consent may affect Grantee’s ability to participate in
the Plan.] The Company and its Subsidiaries hold certain personal information
about Grantee, that may include Grantee’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of stock held in the Company,
or details of any entitlement to shares of stock awarded, canceled, purchased,
vested, or unvested, for the purpose of implementing, managing and administering
[the Plan,] [the Award or the Agreement ] (“Data”). The [Company and/or its
Subsidiaries will]/[Grantee hereby agrees that the Company and/or its
Subsidiaries may] transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Grantee’s participation in
[the Plan,] [the Award or the Agreement,] and the Company and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of [the Plan,] [the
Award or the Agreement]. These recipients may be located throughout the world,
including [the United States.]/[outside the Grantee’s country of residence (or
outside of the European Union, for Grantees located within the European Union).]
[Such countries may not provide for a similar level of data protection as
provided for by local law (such as, for example, European privacy directive
95/46/EC and local implementations thereof).] [Grantee authorizes them]/[Grantee
hereby authorizes those recipients – even if they are located in a country
outside of Grantee’s country of residence (or outside of the European Union, for
Grantees located within the European Union)] – to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purpose of
implementing, administering and managing Grantee’s participation in [the Plan,]
[the Award or the Agreement,] including any requisite transfer of such Data as
may be required for the administration of [the Plan,] [the Award or the
Agreement] and/or the subsequent holding of shares of stock on Grantee’s behalf
by a broker or other third party with whom Grantee or the Company may elect to
deposit any shares of stock acquired pursuant to [the Plan,] [the Award or the
Agreement]. Grantee [is not obliged to consent to such collection, use,
processing and transfer of personal data and] may, at any time, review Data,
require any necessary amendments to it or withdraw the consent contained in this
section by contacting the Company in writing. However, withdrawing [or
withholding] consent may affect Grantee’s ability to participate in [the Plan,]
[the Award or the Agreement]. More information on the Data and/or the
consequences of withholding or withdrawing consent can be obtained from the
Company’s legal department.
END OF AGREEMENT
MASTER FORM RSU Agreement (Time Vesting)

 

14



--------------------------------------------------------------------------------



 



Appendix A
CERTAIN DEFINITIONS
[For purposes of this Agreement, the following terms have the following
meanings:
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“Affiliate” means any entity other than the Subsidiaries in which the Company
has a substantial direct or indirect equity interest, as determined by the
Board.
“Change in Control” means (i) the Board (or, if approval of the Board is not
required as a matter of law, the stockholders of the Company) shall approve
(a) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Common Stock
would be converted into cash, securities or other property, other than a merger
of the Company in which the holders of Common Stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (b) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, the assets of the Company or (c) the adoption of any plan
or proposal for the liquidation or dissolution of the Company; (ii) any person
(as such term is defined in Section 13(d) of the 1934 Act), corporation or other
entity other than the Company shall make a tender offer or exchange offer to
acquire any Common Stock (or securities convertible into Common Stock) for cash,
securities or any other consideration, provided that (a) at least a portion of
such securities sought pursuant to the offer in question is acquired and (b)
after consummation of such offer, the person, corporation or other entity in
question is the “beneficial owner” (as such term is defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 20% or more of the outstanding shares
of Common Stock (calculated as provided in paragraph (d) of such Rule 13d-3 in
the case of rights to acquire Common Stock); (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the entire Board ceased for any reason to constitute a majority thereof unless
the election, or the nomination for election by the Company’s stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period; or
(iv) the occurrence of any other event the Committee determines shall constitute
a “Change in Control” hereunder.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the common stock of the Company, par value $.001 per share,
or such other class or kind of shares or other securities resulting from the
application of Section 14 of the Agreement.
MASTER FORM RSU Agreement (Time Vesting)

 

15



--------------------------------------------------------------------------------



 



“Continuous Service” means that the provision of services to the Company or a
Subsidiary or Affiliate in any capacity of employee, director or consultant is
not interrupted or terminated. In jurisdictions requiring notice in advance of
an effective termination as an employee, director or consultant, Continuous
Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Subsidiary or Affiliate notwithstanding any
required notice period that must be fulfilled before a termination as an
employee, director or consultant can be effective under applicable labor laws.
Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Subsidiary or
Affiliate, or any successor, in any capacity of employee, director or
consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Subsidiary or Affiliate in any capacity of
employee, director or consultant. An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.
“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:
(a) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Committee) on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Committee deems reliable;
(b) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board or Pink Sheets) or by a recognized securities
dealer, its Fair Market Value shall be the closing sales price for such stock as
quoted on such system or by such securities dealer on the date of determination,
but if selling prices are not reported, the Fair Market Value of a share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the date of determination (or, if no such prices were reported
on that date, on the last date such prices were reported), as reported in The
Wall Street Journal or such other source as the Committee deems reliable; or
(c) In the absence of an established market for the Common Stock of the type
described in (a) and (b), above, the Fair Market Value thereof shall be
determined by the Committee in good faith.
MASTER FORM RSU Agreement (Time Vesting)

 

16



--------------------------------------------------------------------------------



 



“Hostile Change in Control” means any Change in Control that is not approved or
recommended by the Board.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company (or any subsequent parent of the
Company) if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.]
MASTER FORM RSU Agreement (Time Vesting)

 

17